Case 5:19-cv-05168-TLB Document 21                Filed 09/16/19 Page 1 of 2 PageID #: 433



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


NORTHPORT HEALTH SERVICES OF ARKANSAS, LLC
D/B/A SPRINGDALE HEALTH AND REHABILITATION
CENTER; NWA NURSING CENTER, LLC D/B/A THE
MAPLES AT HAR-BER MEADOWS                                                             PLAINTIFFS
                              NO. 5:19-cv-05168-TLB

v.

UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II, in his official
capacity as Secretary of the United States Department of Health
and Human Services; CENTERS FOR MEDICARE &
MEDICAID SERVICES, SEEMA VERMA, in her official
capacity as the Administrator of the Centers for Medicare &                         DEFENDANTS
Medicaid Services


                                 NOTICE OF APPEARANCE

       Kasdin Miller Mitchell of the law firm Kirkland & Ellis, LLP enters an appearance as

additional counsel on behalf of Plaintiffs, Northport Health Services Of Arkansas, LLC d/b/a

Springdale Health And Rehabilitation Center; NWA Nursing Center, LLC d/b/a The Maples At

Har-Ber Meadows, certifies that she is admitted to practice in this Court pro hac vice, and requests

that any and all correspondence, pleadings, and other filings be forwarded to the address below.

Dated: September 16, 2019                     Respectfully submitted,


                                              /s/ Kasdin Miller Mitchell
                                              Kasdin Miller Mitchell (admitted pro hac vice)
                                              KIRKLAND & ELLIS LLP
                                              1301 Pennsylvania Avenue, NW
                                              Washington, DC 20004
                                              Tel: (202) 389-5000
                                              Fax: (202) 389-5200
                                              kasdin.mitchell@kirkland.com
Case 5:19-cv-05168-TLB Document 21              Filed 09/16/19 Page 2 of 2 PageID #: 434



                               CERTIFICATE OF SERVICE

       I, Kasdin Miller Mitchell, hereby certify that on this 16th day of September, 2019, the
foregoing is being electronically filed with the Clerk of the Court using the CM/ECF System which
will send notification of such filing to all parties of record.


                                                 /s/ Kasdin Miller Mitchell
                                                 Kasdin Miller Mitchell
